DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specific orientation of the lighting effect plate disposed between the display screen and the resistive screen must be shown or the feature(s) canceled from the claim(s).  In contrast to the orientation recited in claim 2, the drawings (Fig. 1) show the resistive screen (202) disposed between the lighting effect plate (203) and the display screen (201).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on paragraph 5, line 2, “am” should be “an”.  This is one example of minor typographical errors.  Correction of all minor typographical errors is requested.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0238352 to Baldridge.
With regard to claim 8, Baldridge discloses method for detecting a position of a shot point (e.g., bullet hole 64) on an armor plate (e.g., see paragraph 63) including a resistive screen (e.g., see paragraph 63, resistive columns 56 and row 58), comprising: obtaining, through the resistive screen, a contact point voltage and obtaining size information of the resistive screen corresponding to the contact point voltage (e.g., see paragraph 65, describing contact point voltage); and determining position information of the shot point based on the contact point voltage and the size information of the resistive screen (e.g., see paragraph 65, “it signifies that there is a new bullet hole 64); 
[claim 9] wherein the contact point voltage comprises a contact point voltage in an X direction, and the size information of the resistive screen comprises height size information 
[claim 10] wherein the coordinate information in the Y direction is proportional to a multiplication between the height size information and the contact point voltage in the X direction, and wherein the coordinate information in the Y direction is inversely proportional to the driving voltage in the Y direction (e.g., see columns 68-70, “XY location”);
[claim 11] wherein the contact point voltage comprises a contact point voltage in a Y direction, and the size information of the resistive screen comprises width size information corresponding to the contact point voltage in the Y direction, and wherein determining the position information of the shot point based on the contact point voltage and the size information of the resistive screen comprises: obtaining a pre-applied driving voltage in an X direction of the resistive screen; and obtaining coordinate information in the X direction based on the driving voltage in the X direction, the contact point voltage in the Y direction, and the width size information (e.g., see columns 68-70, “XY location”);
[clam 12] wherein the coordinate information in the X direction is proportional to a multiplication between the contact point voltage in the Y direction and the width size information, and wherein the coordinate information in the X direction is inversely proportional to the driving voltage in the X direction (e.g., see columns 68-70, “XY location”);
claim 13] wherein the shot point is generated by an impact of a detection bullet (e.g., see paragraph 64, “bullet hole 64/65).
	Regarding claim 8, Applicant’s use of the term “armor plate” is examined broadly to be any substance that provides a layered plate and does not imply any specific rigidity/density until the claims recite features that invoke a specific characteristic to further define the scope of “armor.” 
	Claims 14-19 are anticipated by Baldridge as set forth above for claims 8-13, which are similar in claim scope. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0257817 to Yliaho and U.S. Patent Application Publication No. 2011/0167350 to Hoellwarth.
With regard to claim 1, Yliaho discloses an armor plate (e.g., see housing 12), comprising: an armor shell (e.g., front housing 13); and a plate body (e.g., rear housing 15) mounted to the armor shell, the plate body comprising: a display screen (e.g., see Fig. 5; see also paragraph 37, display 20)); and a resistive screen (e.g., see paragraph 37, “resistive sensor) configured to detect a position of a shot point, wherein the display screen is disposed between the resistive screen and the armor shell and is configured to display the shot point corresponding 
[claim 2] wherein the plate body comprises a lighting effect plate (e.g., see Fig. 5, window plate 172) disposed between the display screen and the resistive screen (see objection to drawings regarding orientation of three elements that is inconsistent with the claim language);
[claim 6] wherein the display screen comprises at least one of a light- emitting diode ("LED") point array screen, a cathode ray tube ("CRT") display screen, a liquid crystal display ("LCD") display screen, a plasma display screen, or an organic LED ("OLED") display screen (e.g., see paragraph 37, “LCD”, “LED”, and “OLED”); 
[claim 7] wherein the resistive screen comprises a protection film (e.g., see Fig. 5, element 172) covering an outer surface of the resistive screen to protect the resistive screen.
Yliaho fails to specifically disclose that the display screen is configured to display the shot point corresponding to the position.  The Examiner notes that is well-known in the art of impact sensitive displays to indicate an impact point. 
In a similar field of endeavor, Hoellwarth teaches a display of an impact point (e.g., see Fig. 3a) on an impact sensitive display. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Yliaho with a displayed indication of an impact location as taught by Hoellwarth in order to use a known technique to improve similar devices.  In this case, marking an impact point allows the use to have some certainty where the impact sensitive display was impacted, thereby providing feedback to increase the skill of the person using it.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho in view of Hoellwarth as applied to claims 1 and 2 above, and further in view of the Examiner’s assertion of Official Notice (see MPEP 2144.03).
With regard to claims 3-5, Yliaho fails to disclose how the three different layered elements are fixed.  
The Examiner asserts Official Notice under MPEP 2144.03 that the use of screws and glue are well-known forms of attaching layered elements. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Yliaho with a glue and screws to fasten elements is well-known in the art (Examiner’s assertion of Official Notice) in order use known techniques in predictable way.  In this case, it would be obvious to use screws and glue for fastening because fastening by screws and glue are well-known forms of successfully fastening physical elements.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yliaho in view of Hoellwarth and U.S. Patent No. 9,840,007 to Kuffner.
With regard to claim 20, Yliaho and Hoellwarth make obvious all of recited features but fail to show the device used on a robot.  
Kuffner discloses a touchscreen on a robot (e.g., see column 17, lines 15-22). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Yliaho with the use of its device on a robot as taught by Kuffner in order use known techniques in predictable way.  In this case, it would be obvious to apply input and receive output of robot via electronic device that has a touchscreen because require inputs and usually provide output for a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2019/0234714 to Alexandre discloses a device for locating an impact against a transparent interactive surface.
U.S. Patent Application Publication No. 2010/0038854 to Mraz discloses a target with a visual on-target display.
U.S. Patent Application Publication No. 2016/0370156 to Elizondo discloses a shooting target system with impact sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715